Citation Nr: 1212700	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-41 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 30, 2008 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO which, in part, granted entitlement to TDIU, effective from October 30, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The Veteran was denied TDIU benefits in October 2005, which decision he did not appeal.

2.  A claim for TDIU was received by VA on September 25, 2007, which claim remained pending when TDIU benefits were granted effective from October 30, 2008.  

4.  Resolving reasonable doubt in favor of the Veteran, he met the criteria for a grant of TDIU September 25, 2007.  


CONCLUSION OF LAW

An earlier effective date of September 25, 2007, for TDIU is warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.341, 3.400(o)(2), 4.16(a) (2011); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, this appeal arose from the downstream issue of the effective date assigned following the award of TDIU.  Since the Veteran's claim had been for TDIU, the notice he received was directed toward that issue.  As that has been granted, no further notice under the above mentioned law and regulations is necessary.  It is observed the Veteran was provided a statement of the case concerning the effective date issue, and this document included the criteria used to establish effective dates.  The Veteran perfected his appeal thereafter.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issue addressed in this decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective Dates - Applicable Law and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable,  (2) Disabilities resulting from common etiology or a single accident,  (3) Disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric,  (4) Multiple injuries incurred in action, or  (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2011).  

Additionally, VA Regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  

TDIU

The representative argues that the Veteran met the basic criteria for TDIU when the RO initially denied his claim in January 2008, and that the effective date for the award of TDIU should be from a September 2007 claim.  

Before addressing the merits of the issue on appeal, the Board believes that a discussion of the history of the Veteran's claim would be helpful.  In this regard, it is observed that throughout the relevant period, the Veteran has been service connected for a right shoulder disability and a right elbow disability, with a combined disability evaluation of at least 60percent.  With respect to the pertinent procedural history, it is observed that a claim for TDIU was denied by the RO in October 2005.  The Veteran and his representative were notified of this decision and did not appeal.  Therefore, that rating decision became final one year from the date of notification, in this case November 18, 2006.  38 C.F.R. § 20.1104 (2011).  

A claim for TDIU and increased ratings for the Veteran's two service-connected disabilities involving the right (dominant) shoulder and right elbow was received at the RO on September 25, 2007.  Following a VA examination in October 2007, the RO denied the claims in January 2008, and the Veteran and his representative were so notified.  

In February 2008, the Veteran requested that the RO "re-evaluate" his claim for TDIU, and asserted that no one would hire him because of his disabilities.  By rating action in March 2008, the RO again denied TDIU benefits.  

In a letter received in April 2008, the Veteran argued that he did meet the criteria for TDIU and was, in fact, unemployable because of his disabilities.  By rating action in August 2008, the RO yet again denied TDIU benefits.  

In October 2008, the Veteran again submitted a claim for TDIU.  When examined by VA in November 2008, the examiner opined that the Veteran was unemployable due to significant impairment of the service connected right (dominant) arm.  By rating action in January 2009, the RO granted entitlement to TDIU, effective from October 30, 2008.  

In this case, it is readily apparent that the Veteran has continued to pursue a claim for TDIU since filing his claim in September 2007.  Although the Veteran did not state in his February 2008 letter that it was intended as a "notice of disagreement," it is evident from a reading of the entire document, as well as his April 2008 letter, that he disagreed with the decision.  The fact that the Veteran responded promptly to each of the RO's notification letters, including the August 2008 letter, showed that he was continuing to press his claim for TDIU.  

At this point it should be noted that special wording is not required to constitute a notice of disagreement.  38 C.F.R. § 20.201 (2011).  All that is required is a statement that can be reasonably construed as a disagreement with the decision and a desire to pursue appellate review.  Id.  Here, the Board finds that the Veteran's vigilant and persistent pursuit of his claim for TDIU since filing his claim in September 2007 should not be discounted merely because he did not use the specific term "notice of disagreement" to begin the appellate process and trigger the RO's duty to promulgate a statement of the case.  

Additionally, the Board notes that while the Veteran was examined by VA in October 2007 and November 2008, to determine the extent and severity of his service-connected disabilities and whether they rendered him unemployable, the VA examiner in October 2007 did not offer an opinion that matter.  On the other hand, the VA examiner in November 2008 found that the Veteran was unemployable by reason of his service-connected disabilities.  Significantly, the clinical findings for the service-connected disabilities were essentially the same on both examinations.  Parenthetically, the Board notes that the VA examiner in October 2007 described the range of motion in degrees of loss of function, whereas the latter examiner reported the Veteran's actual range of motion.  Nonetheless, the findings were essentially the same.  Thus, it is reasonable to assume that the actual impairment of the service-connected disabilities rendered the Veteran unemployable.  

Under the circumstances in this case, the Board finds that the Veteran's February 2008 letter constituted a notice of disagreement to the January 2008 rating decision which denied his September 2007 TDIU claim.  Given the essentially identical clinical findings on the cited VA examinations and the latter medical opinion that the disabilities rendered the Veteran unemployable, the Board finds that the appropriate effective date for the assignment of TDIU is September 25, 2007, the date of receipt of the Veteran's claim.  

Additionally, the Board notes that a claim for TDIU qualifies as a claim for increased disability compensation and is subject to the more specific criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation or, in this case, TDIU, shall be the earliest date as of which it is factually ascertainable that the Veteran was TDIU, if application is received within one year from such date.  

After review of all the evidence of record, the Board finds that there is no earlier date within the remaining one-year period prior to receipt of the Veteran's claim for TDIU on September 25, 2007, on which it could be factually ascertained that he was unemployable due solely to his service-connected disabilities.  38 C.F.R. § 3.400(o)(2).  In this regard, the Board notes that there are no additional VA or private medical reports showing any treatment or findings pertaining to the Veteran's service-connected disabilities, or that he was, in fact, unemployable due to his service-connected disabilities, alone during the one-year period prior to receipt of his claim for TDIU.  Accordingly, the Board finds that there is no basis for the assignment of an effective date earlier than September 25, 2007.  


ORDER

Entitlement to an effective date of September 25, 2007, for the award of TDIU benefits is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


